Citation Nr: 1141002	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected bilateral knee disability.  

2.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected bilateral knee disability.  

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to a service-connected bilateral knee disability.  

4.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.  

5.  Entitlement to service connection for coronary artery disease, status-post myocardial infarction, to include as secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1989.

This matter is on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in February 2010 for further development.  As further development is now required, the appeal again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board determines that additional development is necessary prior to consideration of these claims.  

Specifically, this appeal was previously remanded by the Board in February 2010 in order to obtain the Veteran's service personnel records and additional private treatment records, as well as to afford him a VA examination regarding his claimed disorders.  During the course of this development, however, the Veteran submitted a June 2010 letter from the Social Security Administration (SSA) awarding him disability benefits.  In fact, the SSA decision was not submitted until after the most recent supplemental statement of the case (SSOC).  

In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Given the likelihood that these records are relevant to the issues on appeal, an attempt should be made to acquire them.

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Fayetteville, Arkansas, since May 2010.  If the Veteran has undergone any further private treatment for his claimed disorders, and the associated records are not associated with the claims folder, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file. 

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

3.  If, and only if, the records retrieved from the SSA include records that are relevant to the Veteran's claims and have not been previously considered, the claims folder should be forwarded to the VA examiner who provided the opinions in November 2010.  There, the examiner should be asked to provide an addendum as to whether the newly acquired evidence from the SSA records gives her cause to alter her previously provided opinions.  

4.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


